Citation Nr: 0919940	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the right upper forearm.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in July 2008 at 
which time the Board denied service connection claims for 
bilateral hearing loss and tinnitus and remanded the issue of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a gunshot wound to the 
right upper forearm.  The actions requested in that Remand 
were undertaken.  The Board notes that pursuant to a 
supplemental statement of the case (SSOC) dated December 
2008, a 30 percent evaluation was granted for the service-
connected residuals of a gunshot wound to the right upper 
forearm.  As was noted therein, it is presumed that the 
appellant is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the claim remains in appellate status and the 
issue on appeal is set forth as shown on the title page.

As will be explained herein, a due process matter has arisen 
which requires attention and will be addressed in this 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reflects that matters of administrative 
and due process require attention prior to adjudication of 
the claim on appeal.  

A history of the appeal reveals that this case was before the 
Board in July 2008, at which time the Board remanded the 
issue of entitlement to an increased evaluation for residuals 
of a gunshot wound to the right upper forearm for 
readjudication of the claim, to include consideration of new 
evidence and the issuance of a supplemental statement of the 
case (SSOC).  The claim was readjudicated in an SSOC dated in 
December 2008 which reflects that an increased evaluation 
(but not the maximum evaluation) was granted for the 
disability.  The SSOC was issued to the Veteran and his 
representative, AMVETS, in correspondence from VA dated 
February 17, 2009.  

In conjunction with the SSOC issued to the AMVETS, VA 
indicated that AMVETS had 30 days from the date of the letter 
(February 17, 2009) to prepare a VA Form 646 for the record.  
AMVETS was informed that if no response was received within 
30 days, the case would be recertified to the Board.  There 
was no VA Form 646 prepared for the record during the 
aforementioned 30 day period.  

In a memorandum prepared for the record by AMVETS on April 
13, 2009, a Remand was requested to allow for preparation of 
a VA Form 646 by an AMVETS local representative at the RO 
located in Detroit, Michigan.  The author of the memorandum, 
the Chief of Claims for AMVETS, explained that he had just 
received the file and as such, an AMVETS representative had 
been unable to prepare a timely 646.  

VA Adjudication Procedure Manual, M21-1MR, Part I, Chapter 5, 
Section F, Topic 27 (Aug. 19, 2005), addresses matters 
concerning the VA Form 646, providing that a VA Form 646 may 
be completed after certification of the appeal in cases in 
which actions have been completed in a Board remanded appeal.  
In order to comply with due process of law, the Veteran's 
representative must be provided the opportunity to review the 
record and offer written argument on the Veteran's behalf.  
See generally 38 C.F.R. § 20.600 (2008).  Under the 
circumstances of this case, good cause was shown for the 
failure to complete a timely VA Form 6464 and as such, the 
Remand requested by the Veteran's representative is warranted 
in this case.  

As a related matter, the representative has in essence 
requested recertification of the appeal, to include a 
specific request that that the VA Form 8 dated December 18, 
2007 be voided in this case, asserting that the appeal was 
certified out of order.  Certification of appeals is not a 
matter which is within the Board's purview; however on 
Remand, the Board will request that the RO review the prior 
certification and ensure that the case is properly certified 
in accordance with applicable VA policies and regulations.  

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should refer this case with 
the claims folder to the Veteran's local 
representative, AMVETS located at the RO 
in Detroit, Michigan for the purpose of 
execution of VA Form 646, Statement of 
Accredited Representative in Appealed 
Case.  All efforts made should be 
documented and incorporated into the 
claims file.  Notification of this action 
should be sent to the Veteran and 
documented in the claims file.  A 
completed VA Form 646 should be 
associated with the claims folder.

2.  The RO is requested to ensure that 
the case is properly certified to the 
Board in accordance with 38 C.F.R. 
§§ 19.35 and 19.36 and VA Adjudication 
Procedure Manual, M21-1MR, Part I, 
Chapter 5, Section F, Topic 26 (June 19, 
2006), to include review of the prior 
certification of the case (VA Form 8 of 
December 18, 2007) for accuracy and 
correction, if necessary. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

